Case 3:16-cv-02435-BRM-DEA Document 275 Filed 12/18/19 Page 1 of 1 PageID: 3764




  AGNES LAWSON and CASSIUS                        :
  LAWSON, h/w,                                    : UNITED STATES DISTRICT COURT
                                                  :    DISTRICT OF NEW JERSEY
                Plaintiffs,                       :
                                                  :   Civil Action No. 16-2435 (BRM)
         v.                                       :
                                                  :               ORDER
  PRAXAIR, INC., et.al.,                          :
                                                  :
                Defendants.

         THIS MATTER having come before the Court for a telephone status conference on
 December 16, 2019; and the Court having conferred with counsel concerning, among other
 issues, the status of discovery; and good cause appearing for the entry of this Order:

       IT IS on this 18th day of December, 2019

       ORDERED THAT:

    1. All parties must conduct discovery expeditiously and diligently. In addition, all discovery
       conducted must be proportional to the needs of the case considering the factors set forth
       in Fed. R. Civ. P. 26(b)(1).

    2. No later than December 30, 2019, counsel must meet and confer in a good faith effort to
       agree on a schedule for the depositions certain party witnesses as well as the appropriate
       scope of the depositions of designated corporate representatives.

    3. Any unresolved disputes concerning such depositions must be submitted to the Special
       Master by January 8, 2020.

    4. The Court will conduct a telephone status conference on February 11, 2020 at 3:00 PM.
       Counsel for Praxair must initiate the call to 609-989-2144. Counsel must submit a joint
       status report to the Court at least 48 hours in advance of the conference.

    5. Counsel must confer at least 48 hours in advance of each Court appearance to confirm
       attendance and to review any matters to be discussed with the Court.

                                                         s/ Douglas E. Arpert
                                                       DOUGLAS E. ARPERT
                                                       United States Magistrate Judge
